Citation Nr: 0529549	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for body aches and 
pains due to an undiagnosed illness.

2.  Entitlement to service connection for shaking spells due 
to an undiagnosed illness.

3.  Entitlement to service connection for chest pains, 
including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to February 
1993.  He served in Southwest Asia from September 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.

In May 2000, the veteran and his wife appeared before the 
undersigned Veterans Law Judge sitting at New Orleans and 
gave testimony in support of his claim.  In November 2000 and 
again in April 2004, the Board remanded these claims to the 
RO for additional development. 


FINDING OF FACT

The veteran's problems with body aches and pains, shaking, 
and chest pain have not escaped diagnosis, and are not 
otherwise related to service.


CONCLUSION OF LAW

Body aches and pains, shaking, and chest pain were not 
incurred in or aggravated by the veteran's active military 
service, including due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with several VCAA letters, including two dated April 29, 
2003, and June 22, 2004, after the initial adjudications of 
the claims.  These letters provided content complying notice 
to the claimant.  In this regard, these letters informed the 
veteran what information and evidence was needed to 
substantiate his claims for entitlement to service connection

The letters also advised the veteran that VA would attempt to 
get any relevant federal evidence as well as any private 
medical evidence which he identified and informed him that he 
needed to provide enough information about any records so 
that they could be requested.  Further, the SOC provided him 
with the law relevant to the VCAA.  With regard to the fourth 
element of notice, the Board notes that both letters 
literally requested that he provide "any evidence in his 
possession" that pertained to his claims.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although elements of the notice were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, VA has developed 
service medical and personnel records, VA treatment records, 
private medical records, and numerous VA examinations with 
medical opinions.  The appellant has provided written 
statements and sworn testimony.  The appellant has not 
identified any additional pertinent evidence.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained or attempted to obtain.  
Thus, as sufficient data exists to address the merits of the 
claims, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the appellant in the 
development of the claims.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he has Gulf War syndrome 
manifested by muscle and joint pain which affects the feet, 
knees, neck, hip and shoulders, chest pain, and shaking.  
With the exception of the chest pain claim, the Board will 
not address these claims on a direct basis as in November 
2002 the RO separately denied claims for service connection 
for cervical strain, lumbosacral strain, bilateral foot 
condition, bilateral knee condition, bilateral hip condition, 
and bilateral shoulder condition on a direct basis.  The 
veteran did not file a notice of disagreement with regard to 
any of those issues.  In addition, the Board denied claims 
for service connection for anxiety and post-traumatic stress 
disorder in a November 2000 decision. 

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the pertinent law indicates 
that there must be objective indications of a qualifying 
chronic disability, which cannot be attributed to any known 
clinical diagnosis, that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).  
The VA General Counsel has specifically held that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease, such as chronic 
fatigue syndrome or fibromyalgia, cannot be service-connected 
under 38 U.S.C.A. § 1117.  See VAOPGCPREC 8-98 (Aug. 3, 
1998).

First, the Board will address the veteran's assertions as 
regards Gulf War syndrome. The veteran did serve in Southwest 
Asia during the Persian Gulf War, and he does have objective 
indications of a chronic disability.  However, the 
undiagnosed illness claim fails because the disability 
resulting in these manifestations has not escaped diagnosis.  
Rather, the preponderance of the evidence is against the 
claim as these symptoms have been attributed to an anxiety 
disorder, and to other known diagnoses.

The Board finds persuasive the March 2005 addendum to the 
August 2004 VA examination wherein the physician stated that 
the veteran "does not have undiagnosed illness secondary to 
[the] Gulf War.  His symptoms, including . . . chest pain . . 
. [and] shaking spells are secondary to anxiety and 
depression."  In addition, a September 2004 VA mental 
disorders examination report found that the veteran's 
shakiness was due to unexpected stress and that the stress 
was situational.  Similarly a January 2001 VA mental 
disorders examination report concluded that the veteran's 
occasional and very brief bouts of shakiness were due to job 
stress or were the side effects of antidepressants.

With regard to the claim for body aches and pains, the 
September 2004 VA examiner attributed the veteran's back pain 
to a post-service on the job injury.  In addition, a private 
June 2001 evaluation reported that the veteran's complaints 
of neck pain, upper and middle back pain, pain across the 
shoulders, and right arm pain were consistent, to a 
"reasonable medical probability" with a post-service on the 
job injury incurred when lifting a space walk while at work.

The Board finds the conclusions of the 2004 VA examiners 
particularly probative because they reviewed the claims 
folders so they had the benefit of providing an opinion in 
light of the entire record.  Further, their conclusions 
addressed the specific question of whether the veteran's 
symptoms were a manifestation of undiagnosed illness.  The 
Board finds less probative the findings of a VA neurological 
examination in January 2001 which assessed periodic leg 
movements of undetermined etiology based on the veteran's 
report.  The Board finds the January 2001 conclusions to be 
less persuasive than the 2004 and 2005 VA examiners' 
statements because the 2001 examiner did not indicate that 
the claims folders had been reviewed; because the conclusions 
seemed primarily based on the veteran's statements of what he 
did while he was asleep and presumably unaware of his own 
actions; and because the examiner found the occurrences so 
infrequent and mild that he deemed that further testing was 
not warranted.

Based on this medical evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by chest pain, 
shaking spells, and body aches and pains claimed as due to 
undiagnosed illness, as the veteran's symptoms have been 
attributed to known diagnoses like anxiety.

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2004).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a disorder manifested 
by chest pain which began in service.  The medical evidence 
of record fails to establish that chest pain was incurred 
during his active service.  With regard to the claim for 
chest pain, the Board notes that the medical evidence, namely 
the aforementioned March 2005 VA examination report addendum, 
reveals that that symptom has been attributed to his 
nonservice-connected anxiety disorder and not to service.  
Further, a June 2001 VA cardiology examiner concluded that 
"[t]here is no evidence [the veteran's] chest pain is 
related to his military service . . . ."  

Statements by the veteran to the effect that his symptoms are 
manifestations of undiagnosed illness or that any chest pain 
problems are the result of his service or any incident in 
service do not constitute competent medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

Accordingly, in light of the absence of any evidence 
suggestive of a link between chest pain and service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a disorder 
manifested by chest pain.


ORDER

Claims for entitlement to service connection for body aches 
and pains due to an undiagnosed illness, shaking spells due 
to an undiagnosed illness, and chest pains, including due to 
an undiagnosed illness are denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


